MEMORANDUM **
Harry D. Detwiler appeals the judgment of the district court dismissing his forfeiture action with prejudice for lack of jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s determination that it lacked subject matter jurisdiction. Stock W. Corp. v. Taylor, 964 F.2d 912, 917 (9th Cir.1992) (en banc). Because Detwiler failed to comply with the administrative prerequisites to filing a forfeiture action, the district court properly concluded that it lacked jurisdiction. See 19 U.S.C. § 1608; 21 C.F.R. § 1316.76; United States v. Castro, 78 F.3d 453, 456-57 (9th Cir.1996). We are not persuaded by Detwiler’s contention that the district court should have exercised its equitable jurisdiction as Detwiler failed to utilize the available remedy at law. See United States v. Clagett, 3 F.3d 1355, 1356 n. 1 (9th Cir.1993); accord Averhart v. United States (In re Sixty Seven Thousand Four Hundred Seventy Dollars), 901 F.2d 1540, 1545 (11th Cir.1990).
Detwiler’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.